DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 10/13/2021. Claims 1 and 15 have been amended. Claim 3-5, 16-17, and 21 have been cancelled. Claims 22-24 have been added. Claims 1-2, 6-15, 18-20 and 22-24 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application, 62/698379, filed on 07/16/2018, is acknowledged. 

Response to Amendments and Arguments
(1)In view of amendments, rejections of claim 21 under 35 U.S.C. 112(d) have been withdrawn.
 (2) Applicant’s arguments with respect to claim 15 have been fully considered and are persuasive. The rejections of claims 15, 18-19 have been withdrawn. 
(3) Applicant contends that, on page 12, regarding claims 1 and 20, “the references fail to disclose, teach, or suggest, inter alia, “wherein each storage device supports  multi-stream data write, and wherein the write buffer of each storage device has a size of k*nc …” Examiner asserts that Martineau discloses the claimed “write buffer of each storage device has a size of k*nc, where k is a constant and nc denotes the amount of data being written to the memory of the storage device in each stream at 
The Examiner believes the combination of Hashimoto, Manus, and Martineau teaches the claimed limitations above. As indicated in the previous Office Action (claim 5), Martineau teaches a buffer of a storage device can be partitioned among device streams and the size of the buffer depends on the number of buffer partitions/streams ([0074]). Furthermore, Martineau teaches a number of streams can be concurrently operating on storage device ([0071]). Therefore, the size of the storage device buffer can be calculated as the product of the number of streams/buffer partitions (i.e. k) times the amount of data being written to the storage device in each stream at the same time.
(4) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 6, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2018/0107592), hereinafter Hashimoto in view of Manus et al. (US 2010/0115193), hereinafter Manus, further in view of Martineau et al. (US 2018/0321855), hereinafter Martineau and Hashimoto (US2017/0180478), hereinafter Hashimoto’478.
Regarding claim 1, Hashimoto teaches a host-managed data storage system, comprising: 
a set of storage devices (Hashimoto, [0022], The storage system 1 includes a host 3, one or more storage devices 2; Fig.1, storage device 2), each storage device including a write buffer (Hashimoto, [0034], When data are written to the flash memory chip 17, data to be written (write data) are input to the data input/output buffer 28) and memory (Hashimoto, Fig.1, RAM 15); wherein the write buffer of each storage device comprises volatile memory and is not protected against power loss; and 
a host (Hashimoto, [0022], host 3) coupled to the set of storage devices (Hashimoto, Fig.1), the host including: 
a storage device management module (Hashimoto, Fig.1, controller 6) for managing data storage functions for each storage device (Hashimoto, [0025], performs control of the storage device 2 via the controller 6), wherein the data storage functions for each storage device managed by the storage device management module include: address mapping (Hashimoto, [0025], [0028], The memory 5 temporarily stores a program and data and functions as a working memory of the CPU 4; [0045], address mapping is managed using the LUT 8 stored in the memory 5 of  management of the write buffer of each storage device (Hashimoto, [0025], The CPU 4 performs control of the storage device 2 via the controller 6; [0029], The LUT 8 is used to manage mapping between … and the write buffer memory 54 in which the data are stored for writes or to be stored for reads), and read and write scheduling for the memory of each storage device (Hashimoto, [0030], The host 3 sends, to a storage device 2 via the corresponding interface 10, a number of commands for accessing the storage device 2); 
memory (Hashimoto, Fig.1, memory 5) including: 
a front-end write buffer (Hashimoto, Fig.1, WB54; [0029]); 
a first mapping table for data stored in the front-end write buffer (Hashimoto, [0066], Also, the host 3 updates the LUT 8 stored in the memory 5 of the host 3, so that mapping between File ID (Object ID, or logical address) of the user data and an address of the WB 54 are stored therein); and 
a second mapping table for data stored in the memory of each storage device (Hashimoto, [0029], The LUT 8 is used to manage mapping between File IDs (… logical addresses) of data and physical addresses of a flash memory 16; [0045]),
wherein each storage device supports multi-stream data write (Hashimoto, [0065], A plurality of input blocks 42 is prepared in a plurality of input blocks 420, each of which is dedicated for data writing with respect to a corresponding stream ID; Fig.9), and wherein the write buffer of each storage device has a size of k*nc, where k is a constant and nc denotes the amount of data being written to the memory of the storage device in each stream at the same time, and 
wherein each storage device includes a number of parallel units and each parallel units has a number of write streams, and wherein a total capacity of the write buffer of each storage device is independent from the number of parallel units in the storage device and the number of write streams in each parallel unit.
Hashimoto does not explicitly teach wherein the write buffer of each storage device comprises volatile memory and is not protected against power loss, wherein the write buffer of each storage device has a size of k*nc, where k is a constant and nc denotes the amount of data being written to the memory of the storage device in each stream at the same time, and wherein each storage device includes a number of parallel units and each parallel units has a number of write streams, and wherein a total capacity of the write buffer of each storage device is independent from the number of parallel units in the storage device and the number of write streams in each parallel unit, as claimed. 
However, Hashimoto in view of Manus teaches wherein the write buffer of each storage device comprises volatile memory and is not protected against power loss (Manus, [0028], Memory 130 may also be static dynamic random access memory (SDRAM); [0029], It is appreciated that memory 130 acts as a write buffer for data to be stored in the non-volatile memory 140; [0032], When a unit of data is completely written to the mass storage device 140 from the high speed memory 130, a complete signal is sent back to the driver, as shown by 320. If the unit of data is not written, an error signal may be sent back, or no signal at all (in the case of a power failure, for instance); [0040]).

The combination of Hashimoto does not explicitly teach wherein the write buffer of each storage device has a size of k*nc, where k is a constant and nc denotes the amount of data being written to the memory of the storage device in each stream at the same time, and wherein each storage device includes a number of parallel units and each parallel units has a number of write streams, and wherein a total capacity of the write buffer of each storage device is independent from the number of parallel units in the storage device and the number of write streams in each parallel unit, as claimed. 
However, the combination of Hashimoto in view of Martineau teaches wherein the write buffer of each storage device (Martineau, [0074], the buffer included in storage device 120; [0048], the inventive concept may support any number of storage devices) has a size of k*nc (Martineau, [0074], whether the buffer is partitioned among the offered device streams 425 of FIG. 4 (or a namespace), or if the buffer is shared across device streams 425 of FIG. 4 (or namespaces)), where k is a constant (Note – number of streams/buffer partitions) and nc denotes the amount of data being written to the memory of the storage device in each stream at the same time (Martineau, [0071], the number of streams concurrently operating on storage device 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Martineau to have multiple streams concurrently operating on storage devices (in Hashimoto) such that each write buffer 28 stores the stream data to be written to each storage device. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Martineau because by informing the host of the capabilities associated with each drive and its device streams, the host may make the most efficient use of multi-streaming capacity (Martineau, [0036]).
The combination of Hashimoto does not explicitly teach wherein each storage device includes a number of parallel units and each parallel units has a number of write streams, and wherein a total capacity of the write buffer of each storage device is independent from the number of parallel units in the storage device and the number of write streams in each parallel unit, as claimed.
 However, the combination of Hashimoto in view of Hashimoto’478 teaches wherein each storage device includes a number of parallel units (Hashimoto’478, [0058], a plurality of flash memory chips 17 that belong to the same bank group can be accessed in parallel) and each parallel units has a number of write streams (Hashimoto’478, [0058], [0084], [0085], stream ID; Fig.14), and wherein a total capacity of the write buffer of each storage device is independent from the number of parallel units in the storage device and the number of write streams in each parallel unit (Note – Martineau teaches buffer is partitioned based on device streams and a buffer size is based on the product of number of partitions/streams times the amount of data used by each stream at the same time. Therefore, the buffer size depends on the total number of streams in a storage device and is independent of the number of parallel units.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Hashimoto’478 to group flash chips into parallel-accessing banks and each bank comprises a respective number of parallel-accessing streams such that the total bandwidth the storage system in the combination of Hashimoto can support is the number of storage devices 20 multiply the number of parallel accessing bank groups included in each storage devices and then multiply the number of parallel-accessing streams of each bank group. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Hashimoto’478 because in order to perform a more efficient parallel operation (Hashimoto’478, [0058]).
Regarding claim 2, Hashimoto teaches all the features with respect to claim 1 as outlined above. The combination of Hashimoto further teaches the storage system according to claim 1, wherein each storage device comprises a NAND flash memory storage device (Hashimoto, [0023], The storage device 2 includes … a non-volatile semiconductor memory, such as a NAND flash memory 16).  
Regarding claim 6, the combination of Hashimoto, Manus, Martineau, and Hashimoto’478 teaches all the features with respect to claim 1 as outlined above. The the storage system according to claim 5, wherein the set of storage devices support a total of d*p*m streams, where d denotes the number of storage devices (Hashimoto, [0022] one or more storage devices) in the set of storage devices, p denotes the number of parallel units (Hashimoto’478, [0058], a plurality of flash memory chips 17 that belong to the same bank group can be accessed in parallel) supported by each storage device, and m denotes the number of streams (Hashimoto’478, [0085], stream ID; Fig. 14) supported in each parallel unit (Hashimoto’478, [0058], [0084], [0085]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Hashimoto’478 to group flash chips into parallel-accessing banks and each bank comprises a respective number of parallel-accessing streams such that the total bandwidth the storage system in the combination of Hashimoto can support is the number of storage devices 20 multiply the number of parallel accessing bank groups included in each storage devices and then multiply the number of parallel-accessing streams of each bank group. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Hashimoto’478 because in order to perform a more efficient parallel operation (Hashimoto’478, [0058]).
Regarding claim 7, the combination of Hashimoto, Manus, Martineau, and Hashimoto’478 teaches all the features with respect to claim 6 as outlined above. The combination of Hashimoto further teaches the storage system according to claim 6, wherein the front-end buffer in the memory on the host has a capacity of d*p*m*nc 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Hashimoto’478 to group flash chips into parallel-accessing banks and each bank comprises a respective number of parallel-accessing streams such that the total bandwidth the storage system in the combination of Hashimoto can support is the number of storage devices 20 multiply the number of parallel accessing bank groups included in each storage devices and then multiply the number of parallel-accessing streams of each bank group. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Hashimoto’478 because in order to perform a more efficient parallel operation (Hashimoto’478, [0058]).

Regarding claim 20, Hashimoto teaches a host-managed data storage system, comprising: 
a set of storage devices (Hashimoto, [0022], The storage system 1 includes a host 3, one or more storage devices 2; Fig.1, storage device 2), each storage device including a write buffer (Hashimoto, [0034], When data are written to the flash memory chip 17, data to be written (write data) are input to the data input/output buffer 28) and memory (Hashimoto, Fig.1, RAM 15), wherein the write buffer of each storage device comprises volatile memory and is not protected against power loss; and 
a host (Hashimoto, [0022], host 3) coupled to the set of storage devices (Hashimoto, Fig.1), the host including: 
a storage device management module (Hashimoto, Fig.1, controller 6) for managing data storage functions for each storage device (Hashimoto, [0025], performs control of the storage device 2 via the controller 6), wherein the data storage functions for each storage device managed by the storage device management module include: address mapping (Hashimoto, [0025], [0028], The memory 5 temporarily stores a program and data and functions as a working memory of the CPU 4; [0045], address mapping is managed using the LUT 8 stored in the memory 5 of the host 3), management of the write buffer of each storage device (Hashimoto, [0025], The CPU 4 performs control of the storage device 2 via the controller 6; [0029], The LUT 8 is used to manage mapping between … and the write buffer memory 54 in which the data are stored for writes or to be stored for reads), and read and write scheduling for the memory of each storage device (Hashimoto, [0030], The host 3 sends, to a storage device 2 via the corresponding interface 10, a number of commands for accessing the storage device 2); 
memory (Hashimoto, Fig.1, memory 5) including: 
a front-end write buffer (Hashimoto, Fig.1, WB54; [0029]); 
a first mapping table for data stored in the front-end write buffer (Hashimoto, [0066], Also, the host 3 updates the LUT 8 stored in the memory 5 of the host 3, so that mapping between File ID (Object ID, or logical address) of the user data and an address of the WB 54 are stored therein); and 
a second mapping table for data stored in the memory of each storage device (Hashimoto, [0029], The LUT 8 is used to manage mapping between File IDs (… logical addresses) of data and physical addresses of a flash memory 16; [0045]), 
wherein each storage device supports multi-stream data write (Hashimoto, [0065], A plurality of input blocks 42 is prepared in a plurality of input blocks 420, each of which is dedicated for data writing with respect to a corresponding stream ID; Fig.9), and wherein the write buffer of each storage device has a size of k*nc,, where k is a constant and nc denotes the amount of data being written to the memory of the storage device in each stream at the same time, 
wherein the set of storage devices support a total of d*p*m streams, where d denotes the number of storage devices in the set of storage devices, p denotes the number of parallel units supported by each storage device, and m denotes the number of streams supported in each parallel unit, and wherein the front-end buffer in the memory on the host has a capacity of d*p*m*nc.
Hashimoto does not explicitly teach wherein the write buffer of each storage device comprises volatile memory and is not protected against power loss, wherein the write buffer of each storage device has a size of k*nc,, where k is a constant and nc denotes the amount of data being written to the memory of the storage device in each stream at the same time, and wherein the set of storage devices support a total of d*p*m streams, where d denotes the number of storage devices in the set of storage devices, p denotes the number of parallel units supported by each storage device, and m denotes the number of streams supported in each parallel unit, and wherein the front-end buffer in the memory on the host has a capacity of d*p*m*nc, as claimed. 
However, Hashimoto in view of Manus teaches wherein the write buffer of each storage device comprises volatile memory and is not protected against power loss (Manus, [0028], Memory 130 may also be static dynamic random access memory (SDRAM); [0029], It is appreciated that memory 130 acts as a write buffer for data to be stored in the non-volatile memory 140; [0032], When a unit of data is completely written to the mass storage device 140 from the high speed memory 130, a complete signal is sent back to the driver, as shown by 320. If the unit of data is not written, an error signal may be sent back, or no signal at all (in the case of a power failure, for instance); [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate teachings of Manus to have a volatile write buffer and is not protected against power loss. A person of ordinary skill in the art would have been motivated to combine the teachings of Hashimoto with Manus because it improves efficiency of the system disclosed in Hashimoto by utilizing a high speed volatile memory buffer to reduce access frequency of a non-volatile memory (i.e. mass storage device 140 b) when power failure is not a relatively likely or anticipated event (Manus, [0040]).
wherein the write buffer of each storage device has a size of k*nc,, where k is a constant and nc denotes the amount of data being written to the memory of the storage device in each stream at the same time, wherein the set of storage devices support a total of d*p*m streams, where d denotes the number of storage devices in the set of storage devices, p denotes the number of parallel units supported by each storage device, and m denotes the number of streams supported in each parallel unit, and wherein the front-end buffer in the memory on the host has a capacity of d*p*m*nc, as claimed.
However, the combination of Hashimoto in view of Martineau teaches wherein the write buffer of each storage device (Martineau, [0074], the buffer included in storage device 120; [0048], the inventive concept may support any number of storage devices) has a size of k*nc (Martineau, [0074], whether the buffer is partitioned among the offered device streams 425 of FIG. 4 (or a namespace), or if the buffer is shared across device streams 425 of FIG. 4 (or namespaces)),, where k is a constant and nc denotes the amount of data being written to the memory of the storage device in each stream at the same time  (Martineau, [0071], the number of streams concurrently operating on storage device 120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Martineau to have multiple streams concurrently operating on storage devices (in Hashimoto) such that each write buffer 28 stores the stream data to be written to each storage device. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto 
The combination of Hashimoto does not explicitly teach wherein the set of storage devices support a total of d*p*m streams, where d denotes the number of storage devices in the set of storage devices, p denotes the number of parallel units supported by each storage device, and m denotes the number of streams supported in each parallel unit, and wherein the front-end buffer in the memory on the host has a capacity of d*p*m*nc, as claimed.
However, the combination of Hashimoto in view of Hashimoto’478 teaches wherein the set of storage devices support a total of d*p*m streams, where d denotes the number of storage devices in the set of storage devices (Hashimoto, [0022] one or more storage devices), p denotes the number of parallel units (Hashimoto’478, [0058], a plurality of flash memory chips 17 that belong to the same bank group can be accessed in parallel) supported by each storage device, and m denotes the number of streams (Hashimoto’478, [0085], stream ID; Fig. 14) supported in each parallel unit (Hashimoto’478, [0058], [0084], [0085]), and wherein the front-end buffer in the memory on the host has a capacity of d*p*m*nc (Hashimoto’478, [0084], When the controller 14 writes the write data from the write buffer memory 20 to the flash memory 16, the controller 14 looks up physical addresses of pages in the input block 42 of the input block pool 420 to be written; [0085]; Fig.14; Martineau, [0071], the number of streams concurrently operating on storage device 120; Note – since host write buffer memory 20 stores write data to support m parallel 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Hashimoto’478 to group flash chips into parallel-accessing banks and each bank comprises a respective number of parallel-accessing streams such that the total bandwidth the storage system in the combination of Hashimoto can support is the number of storage devices 20 multiply the number of parallel accessing bank groups included in each storage devices and then multiply the number of parallel-accessing streams of each bank group. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Hashimoto’478 because in order to perform a more efficient parallel operation (Hashimoto’478, [0058]).

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Manus, Martineau, and Hashimoto’478 as applied to claims 1 and 20 respectively above, and further in view of Reddy et al. (US 2018/0267721), hereinafter Reddy.
Regarding claims 8 and 22, taking claim 8 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 1 as outlined above. The combination of Hashimoto does not explicitly teach the storage system according to claim 1, wherein, for each storage device, the storage device management module 
However, the combination of Hashimoto in view of Reddy teaches the storage system according to claim 1, wherein, for each storage device, the storage device management module controls movement of data from the write buffer of the storage device to the memory of the storage device (Reddy, [0027], the flash memory device 102 may be an unmanaged flash memory device that does not include a controller … The host flash controller 140 may be provided to perform the control signaling necessary to operate the flash memory device 102 and to handle the data that is transmitted to or received from the flash memory device 102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Reddy to have host controller to manage unmanaged flash memory storage devices such that the transferring of data from buffer 28 to memory cell array 22 is controlled by the host controller. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Reddy because it is more efficient to have one host controller to manage and distribute resources to a plurality of flash memory chips in each of a plurality of storage devices than having each individual storage controller to manage its own resources (Reddy, [0027]). 
Claim 22 has similar limitations as claim 8 and is rejected for the similar reasons.

s 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Manus, Martineau, Hashimoto’478, and Reddy as applied to claims 8 and 22 respectively above, and further in view of Ishikawa (US 2012/0110230), hereinafter Ishikawa.
Regarding claims 9 and 23, taking claim 9 as exemplary, the combination of Hashimoto teaches all the features with respect to claim 8 as outlined above. The combination of Hashimoto does not explicitly teach the storage system according to claim 8, wherein, for each storage device, the storage device management module stores data from a block in the write buffer of the storage device to a parallel unit in the memory of the storage device if a write priority factor of the parallel unit is greater than a read priority factor of the parallel unit, as claimed.
However, the combination of Hashimoto in view of Ishikawa teaches the storage system according to claim 8, wherein, for each storage device, the storage device management module stores data from a block in the write buffer of the storage device (Ishikawa, [0049], The write buffer 12 transmits data to be written into the DRAM 7) to a parallel unit in the memory of the storage device if a write priority factor of the parallel unit is greater than a read priority factor of the parallel unit (Ishikawa, [0082],  If the request-generation occurrences of the bus masters are almost the same as one another, a higher priority is given to the bus master according to the write access made thereby).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Ishikawa to transmit data in a write buffer to a 
Claim 23 has similar limitations as claim 9 and is rejected for the similar reasons.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Manus, Martineau, and Hashimoto’478 as applied to claim 1 above, and further in view of Choubal et al. (US 2005/0210202), hereinafter Choubal and Haghighi (US 9,239,784), hereinafter Haghighi. 
Regarding claim 11, the combination of Hashimoto teaches all the features with respect to claim 1 as outlined above. The combination of Hashimoto does not explicitly teach the storage system according to claim 1, wherein, in response to a read request from the host, the storage device management module is configured to: look up a read address for the read request in the first mapping table; and if the read address is not found in the first mapping table, look up the read address in the second mapping table to determine the storage device associated with the read address, fetch data from the memory of the storage device associated with the read address, and send the data to the host, as claimed.
However, the combination Hashimoto in view of Choubal teaches the storage system according to claim 1, wherein, in response to a read request from the host, the storage device management module is configured to: look up a read address for the read request in the first mapping table (Choubal, [0023], A request is received … The request may comprise a read … request … comparing the tag 36 portion of the requested memory address with the tag address 44 in the tag entry 40; [0017], entry 40 in the tag array 14). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Choubal to compare tag portion of requested memory address with the tag address in a tag entry to determine if the requested data can be found in RB 55 (in Hashimoto). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Choubal because it improves efficiency and performance of the system disclosed in the combination of Hashimoto by storing and retrieving data to/from a faster access memory device (Choubal, [0001]).
The combination of Hashimoto and Choubal does not explicitly teach if the read address is not found in the first mapping table, look up the read address in the second mapping table to determine the storage device associated with the read address, fetch data from the memory of the storage device associated with the read address, and send the data to the host, as claimed.
However, the combination of Hashimoto and Choubal in view of Haghighi teaches if the read address is not found in the first mapping table, look up the read address in the second mapping table to determine the storage device associated with the read address, fetch data from the memory of the storage device associated with the read address, and send the data to the host (Haghighi, Col.5, lines 15-31, If the data is not found in the cache memory, then a memory manager, sometimes in the form of a TLB and page tables stored thereon, may be accessed to determine a storage address on the storage memory; Hashimoto, [0045], In the LUT 8, each entry indicates correspondence between a File ID (… logical address) of data, which is used by the host 3 to identify the data and a physical address of the flash memory 16 in which the data are stored).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate the teachings of Haghighi to identify a storage address (i.e. physical address) on the storage memory using LUT 8 (in Hashimoto) if requested data is not found in a cache/buffer memory. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Haghighi because it improves efficiency and performance of the system disclosed in the combination of Hashimoto by utilizing memory and/or storage resources in an organized manner (Hagighi, Col.5, lines 15-31). 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Manus, Martineau, and Hashimoto’478 as applied to claim 1 above, and further in view of Choubal et al. (US 2005/0210202), hereinafter Choubal.
Regarding claim 12, the combination of Hashimoto teaches all the features with respect to claim 1 as outlined above. The combination of Hashimoto does not explicitly 
However, the combination of Hashimoto in view of Choubal teaches the storage system according to claim 1, wherein, in response to a read request from the host, the storage device management module is configured to: look up a read address for the read request in the first mapping table; and if the read address is found in the first mapping table, fetch data at the read address in the front-end write buffer and send the data to the host (Choubal, [0023], A request is received … The request may comprise a read … request … comparing the tag 36 portion of the requested memory address with the tag address 44 in the tag entry 40 … If the tag portion 36 of the requested memory address matches the tag address 44 in the tag entry 40 and the valid flag 46 is “on”, then the requested data, i.e., data subject to the read or write request, is in cache … if (at block 102) the requested data is in the second memory device, e.g., cache 6, then the request, i.e., read or write, is performed (at block 104) against the data in the second memory device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Choubal to compare tag portion of requested memory address with the tag address in a tag entry to determine if the requested data can be found in RB 55 (in Hashimoto) and retrieving the requested data from RB 55 if a 
Regarding claim 13, the combination of Hashimoto teaches all the features with respect to claim 1 as outlined above. The combination of Hashimoto does not explicitly teach the storage system according to claim 1, wherein, in response to a write request from the host the storage device management module is configured to: look up a write address for the write request in the first mapping table; and if the write address is not found in the first mapping table, write at least a portion of data in the write request to the front-end write buffer, as claimed.
However, the combination of Hashimoto in view of Choubal teaches the storage system according to claim 1, wherein,  in response to a write request from the host (Hashimoto, [0018], the host data are received through the communication interface in association with a write command; Choubal, [0022],  The request may comprise a … write request), the storage device management module is configured to: look up a write address for the write request in the first mapping table (Choubal, [0022],  If the tag portion 36 of the requested memory address matches the tag address 44 in the tag entry 40 and the valid flag 46 is “on”, then the requested data, i.e., data subject to the read or write request, is in cache); and if the write address is not found in the first mapping table (Choubal, [0022], else the current version of the requested data is in the memory 8), write at least a portion of data in the write request to the front-end write buffer (Hashimoto, [0057], during a write operation … The user data 60 is, for example, data requested to be written by the application software 13 executed in the host 3 and stored in the write buffer 54 before the user data 60 are transmitted to the storage device 2; [0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Choubal to compare tag portion of requested memory address with the tag address in a tag entry to determine if the requested data can be found in WB 54 (in Hashimoto) and writing the write data to WB 54 if a miss is determined. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Choubal because it improves efficiency and performance of the system disclosed in the combination of Hashimoto by storing and retrieving data to/from a faster access memory device (Choubal, [0001]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto, Manus, Martineau, and Hashimoto’478 as applied to claim 1 above, and further in view of Choubal et al. (US 2005/0210202), hereinafter Choubal and Ehrlich et al. (US 2019/0278710), hereinafter Ehrlich.
Regarding claim 14, the combination of Hashimoto teaches all the features with respect to claim 1 as outlined above. The combination of Hashimoto does not explicitly teach the storage system according to claim 1, wherein, in response to a write request from the host, the storage device management module is configured to: look up a write address for the write request in the first mapping table; and if the write address is found 
However, the combination of Hashimoto teaches the storage system according to claim 1, wherein, in response to a write request from the host, the storage device management module is configured to: look up a write address for the write request in the first mapping table; and if the write address is found in the first mapping table: write the data to the write address in the front-end write buffer (Choubal, [0022], If the tag portion 36 of the requested memory address matches the tag address 44 in the tag entry 40 and the valid flag 46 is “on”, then the requested data, i.e., data subject to the … write request, is in cache … If (at block 102) the requested data is in the second memory device, e.g., cache 6, then the request, i.e., read or write, is performed (at block 104) against the data in the second memory device.); determine if the data has already been copied from the front-end buffer to one of the storage devices; and if the data has already been copied to one of the storage devices, write the data to the write buffer of that storage device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Choubal to compare tag portion of requested memory address with the tag address in a tag entry to determine if the requested data can be found in WB 54 (in Hashimoto) and store the write data to WB 54 if a hit is determined. A person of ordinary skill in the art would have been motivated to combine 
The combination of Hashimoto and Choubal does not explicitly teach determine if the data has already been copied from the front-end buffer to one of the storage devices; and if the data has already been copied to one of the storage devices, write the data to the write buffer of that storage device, as claimed.
However, the combination of Hashimoto in view of Ehrlich teaches determine if the data has already been copied from the front-end buffer to one of the storage devices; and if the data has already been copied to one of the storage devices, write the data to the write buffer of that storage device (Ehrlich, [0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hashimoto to incorporate teachings of Ehrlich to store write data into a cache/buffer memory of a storage device when it is determined that the write data has been written to the storage device. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hashimoto with Ehrlich because it improves efficiency of the system disclosed in the combination of Hashimoto by reading/writing from/to a cache memory to reduce storage access latency (Ehrlich, [0032]).

Allowable Subject Matter
Claims 10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 10, for example, recites “the storage system according to claim 9, wherein the read priority factor of the parallel unit is based on an amount of data read from the parallel unit over a fixed period of time, and wherein the write priority factor of the parallel unit is based on the amount of data in the front-end buffer that is associated with the parallel unit”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1, 8, 9, and 10 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 10 is allowable. Claim 24 recites similar limitations and is objected for the similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NANCI N WONG/Primary Examiner, Art Unit 2136